Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                                                    Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of consolidated log view with single-sign on. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
 
 	The closest found prior art is listed below:
 	US 20060218629 A1, Paragraph 0017 disclose multi-service session information of a plurality of servers for single-sign on.
 	US 20030225872 A1, Paragraph 0025 disclose drop down menu option to view log from consolidated log.
 	US 20010037374 A1, disclose internet server system test and measurement.
 	US 20150370626 A1, disclose recording medium storing a data management program, data management apparatus and data management method. 	US 20070106754 A1, disclose security facility for mainlining health care data pools.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.M.P/             Examiner, Art Unit 2457                                                                                                                                                                                         

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457